                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV19-09395-AS                                                    Date    January 31, 2020
 Title            Miriam Maldonado v. Canters Fairfax et al


 Present: The Honorable          Alka Sagar, United States Magistrate Judge
                        Alma Felix                                                   N/A
                       Deputy Clerk                                         Court Smart / Recorder

                Attorneys Present for Plaintiff:                         Attorneys Present for Defendant:
                         None present                                             None present
 Proceedings:          (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR
                       LACK OF PROSECUTION


      Absent a showing of good cause, an action must be dismissed without prejudice if
the summons and complaint are not served on a defendant within 90 days after the
complaint is filed. Fed. R. Civ. Proc. 4(m). Generally, defendants must answer the
complaint within 21 days after service (60 days if the defendant is the United States). Fed.
R. Civ. Proc. 12(a)(1).

       In the present case, it appears that one or more of these time periods has not been
met. Accordingly, the Court, on its own motion, orders plaintiff(s) to show cause in writing
on or before Friday, February 14, 2020, why this action should not be dismissed as to the
applicable defendant(s) for lack of prosecution. Pursuant to Rule 78 of the Federal Rules
of Civil Procedure, the Court finds that this matter is appropriate for submission without
oral argument. The Order to Show Cause will stand submitted on that date.

       Filing of the following on or before the date indicated above will constitute a
satisfactory response to the Order to Show Cause:

           X        Proofs of service of summons and complaint on all defendants for whom
                    such documents have not yet been filed;

           _        An appearance by all defendants who have been served or an application
                    for entry of default pursuant to Rule 55(a) of the Federal Rules of Civil
                    Procedure;

CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                      Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV19-09395-AS                                        Date   January 31, 2020
 Title          Miriam Maldonado v. Canters Fairfax et al



                 A request that the clerk enter default judgment or motion for entry of
                 default judgment pursuant to Rule 55(b) of the Federal Rules of Civil
                 Procedure.

IT IS SO ORDERED.




                                                                                  00:00
                                                                                  AF




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                         Page 2 of 2
